DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed August 18, 2021. Claims 1 and 10 have been amended. Claims 3, 4, 13, and 14 have been canceled. Claims 21-24 have been added. Currently, claims 1-2, 5-12, and 15-24 are pending.
Applicant’s amendment to claim 3 successfully overcomes the rejection under 35 USC 112 (b), as set forth in paragraph (3)-(4) of the previous Office Action.

Allowable Subject Matter
Claims 1-2, 5-12, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended independent claims 1 and 10 to include the allowable subject matter previously indicated in claims 4 and 14. The reasons for allowable subject matter were set forth in the Non-Final Rejection mailed June 21, 2021 and need not be repeated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896